Citation Nr: 0514507	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  96-18 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to increased evaluation for a right ankle 
disorder, rated 10 percent disabling prior to November 19, 
2002 and 20 percent disabling from November 19, 2002.

2.  Entitlement to service connection for a right hip 
disorder as secondary to a service-connected right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to May 
1953.

This matter came before the Board of Veterans' Appeals on 
appeal from a February 1996 rating decision by the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO).

Rating decisions by the RO in April 1996 and April 2003 
increased the disability evaluation for the service-connected 
right ankle disorder to 10 percent from July 1995 and 20 
percent from November 2000, respectively.  This case was 
previously before the Board and, in June 2004, it was 
remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  Prior to November 19, 2002, the veteran's service-
connected right ankle disability was productive of moderate 
impairment.  

2.  Effective from November 19, 2002, the veteran's service-
connected right ankle disability is productive of marked 
impairment.  

3.  There is no medical evidence which confirms the presence 
of a current right hip disability.  


CONCLUSIONS OF LAW

1.  The scheduler criteria for an increased evaluation in 
excess of 10 percent for a right ankle disability, prior to 
November 19, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 5271 
(2004).  

2.  The scheduler criteria for an increased evaluation in 
excess of 20 percent for a right ankle disability, effective 
from November 19, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5271 
(2004).  

3.  A right hip disorder is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§§ 3.303 (a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a May 1996 statement of 
the case and a supplemental statements of the case dated in 
October 1996, July 1998, July 2002, April 2003 and January 
2005.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in a June 2004 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the June 2004 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that the veteran 
initially injured his right ankle in March 1951 as a result 
of falling down the last step of his barracks.  His ankle 
twisted and he was diagnosed by service physicians as having 
a right ankle sprain.  In September 1951 he reinjured his 
right ankle while jumping over a ditch while on bayonet 
practice.  Sprained ankle with delayed healing was diagnosed.  
The veteran next sustained injury in November 1951 as a 
result of a fall while walking down an incline.  On this 
occasion sprained right ankle was diagnosed and the veteran 
was placed in a walking cast.  On a follow-up evaluation of 
the right ankle in March 1952, the veteran was sent for x-
rays.  These x-rays were interpreted to reveal a minute 
ununited chip fracture of the post aspect right tarsus.  The 
service medical records, including the separation examination 
showed no evidence of a right hip disability.

Service connection for residuals of a sprained right ankle 
with chip fracture was established by an RO rating action 
dated in October 1953.

VA outpatient treatment records compiled between January 1994 
and November 1995 include a record of a consultation in July 
1995 for complaints of right hip pain.  On examination the 
veteran was noted to have a chronic right ankle sprain with 
negative x-rays.  Tenderness with no instability was noted.  
A plan to put the veteran right ankle in an air cast was 
recorded.

The veteran was afforded a VA examination in February 1996.  
He reported continuous right ankle pain fluctuating in 
severity but progressing over the years.  The veteran denied 
receiving any specific medical care for his right ankle.  He 
said that he has been complaining more recently of pain in 
the left knee and right hip as well as the low back.  On 
physical examination, the veteran failed to perform heel 
walking or toe walking.  He had full range of motion at both 
ankles in dorsiflexion, plantar flexion, inversion, and 
eversion.  The veteran complained of tenderness to palpation 
over the right anterolateral aspect of the ankle.  No 
swelling, warmth, color change or crepitus was present at the 
right ankle.  There was decreased pinprick sensation noted 
over the distal forefoot on the right.   The examiner noted 
that an August 1995 x-ray of the veteran's right hip showed 
moderate osteoarthritic changes.  Degenerative joint disease, 
right hip and history of right ankle injury with residual 
complaints of pain were the pertinent diagnoses.

VA afforded the veteran a further examination of his right 
ankle and hips in late February 1996.  On this examination, 
the veteran complained of swelling and pain in his right 
ankle.  On examination, there was tenderness over the lateral 
ligament of the right ankle and slight swelling.  Right ankle 
plantar flexion was to 40 degrees.  Dorsiflexion was to 0 
degrees.  On examination of the hips, the veteran was noted 
to have full range of motion but to indicate pain over the 
right trochanter when motions were executed.  X-rays of both 
hips were negative. The diagnosis was no significant 
findings.

The disability evaluation for the veteran's service-connected 
right ankle disorder was increased from 0 percent to 10 
percent disabling, effective from July 19, 1995, by an RO 
rating action dated in April 1996. 

In an October 1996 addendum to the veteran's February 1996 
examination report, the examining physician opined that the 
veteran's hip condition is not related to his ankle injury.

The veteran presented to a VA outpatient treatment clinic in 
October 1997 with complaints sharp intermittent right ankle 
pain.  He reported that he was unable to stand for long and 
that he loses his balance.  Right ankle tenderness and 
questionable lateral ankle instability were noted on 
examination of the right ankle.
Questionable degenerative joint disease and rule out lateral 
ankle instability were the diagnoses.

When examined by VA in May 2002, the veteran reported that he 
was a retired barber.  He said that he retired approximately 
10 years ago, as he was unable to "stand up any more."  The 
veteran complained of swelling and pain of the right ankle, 
worse upon extended standing.  The veteran described episodes 
of sharp pain in the right ankle where his entire foot 
collapses.  The veteran stated that this occurs two to three 
times a year.  The veteran rated his pain as 6 to 7 on a 
scale of 10.  He said that he takes aspirin for his pain.  
The examiner noted that the veteran presented for his 
examination ambulating unassisted with a mildly antalgic 
gait.  

On examination of the right ankle, there was no swelling, 
effusion or erythema appreciated. There was no increased 
warmth.  There was tenderness to palpation over the anterior 
tibiofibular ligament; otherwise no gross instability was 
appreciated.  Vasculature of the right lower extremity is 
intact and symmetrical bilaterally.  Range of motion of the 
right ankle was as follows: dorsiflexion to approximately 15 
degrees, plantar flexion to approximately 40 degrees.  There 
was no gross instability noted on anterior drawer.  The 
veteran walked with a stiff ankle on the right.  An x-ray of 
the right ankle was interpreted to suggest the possibility of 
an old avulsion fracture of the lateral malleolus.  No 
degenerative changes were noted in the ankle joint.  
Residuals of ankle sprain of the right ankle with 
radiographic suggestion of a possible old headed avulsion 
fracture of the lateral malleolus of the right ankle with 
subjective complaints of pain and episodic instability.

The veteran continued to receive treatment at a VA facility 
during 2002 and 2003 for various disorders, including his 
right ankle.

On VA examination on November 19, 2002, the right ankle joint 
was noted on inspection not to produce any significant 
swelling, inflammation or any deformity.  Range of motion was 
10 degrees dorsiflexion and 40 degrees plantar flexion, which 
was not associated with significant pain.  Inversion and 
eversion was full without any compromise.  He showed flatfoot 
deformity on standing full weight bearing on the right ankle 
joint.  There was no evidence of lack of sensation on 
superficial touch around the ankle joint on the medial and 
lateral side.  There was no muscular atrophy, synovial 
effusion or synovial thickening palpable.  The examiner noted 
that x-rays of the veteran's right ankle in May 2002 
reportedly showed diabetic erosions of the anterior tibial 
area without any evidence of old or new fracture.  There were 
mild degenerative productive changes in the form of minute 
osteophytes in the lateral tibia of the fibula and the medial 
malleolar area, which the examiner stated are related.  There 
was no evidence in the examiner's opinion on x-ray 
examination indicating any fracture.  Chronic sprain of the 
right ankle joint with residual possible laxity of ligaments 
causing instability with almost full range of motion of the 
ankle joint was the diagnosis rendered.  

In March 2003 the veteran presented to a VA orthopedic clinic 
with the chief complaint of chronic right ankle pain.  The 
veteran said that the pain occurs when he walks mainly on 
propulsion phase of gait, and is a sharp pain.  Following a 
physical examination, osseous equines bilaterally with some 
arthritis in the right ankle joint was diagnosed.

The disability evaluation for the veteran's service-connected 
right ankle disorder was increased from 10 percent to 20 
percent disabling, effective from November 19, 1992, by an RO 
rating action dated in April 2003.

On his most recent VA examination in June 2004, the veteran 
stated that the pain in his right ankle was consistent to a 
level of 9 to 10 and very rarely not painful.  He added that 
he has weakness, stiffness, and swelling.  He said that the 
ankle gets red hot and unstable.  He did not give a history 
of giving away or locking.  He did provide a history of right 
ankle fatigability and lack of endurance.  According to the 
veteran, after repeated use of the right ankle, he has 
limited motion and increased pain.  He said that although he 
gets symptoms of pain, fatigue, weakness, and lack of 
endurance following repeated use, it is mainly pain, which 
limits his range of motion in the ankle.   The veteran 
reported no history of injury to the right hip and the 
examiner noted that, according, to the veteran the pain in 
his right hip could be coming from the spine.  It was further 
noted that the veteran has no history of injury or any 
findings in the past of right hip arthritis and has never 
been treated for a right hip condition in the past.  

On physical examination of the right ankle, it was noted that 
it could not be compared to the left ankle, which was more 
swollen, on account of a nonservice-connected injury to the 
left foot.  There was tenderness of the bimalleolar area of 
1+ with mild swelling and deep tenderness in the anterior 
tibiofibular ligament area.  There was no effusion and no 
skin erythema noted.  Range of motion was noted to be 
restricted to 0 degrees dorsiflexion with loss of 20 degrees 
of dorsiflexion, and passive plantar flexion was to 30 
degrees and active plantar flexion was to 25 degrees with 
pain.  Inversion and eversion were reported to be similarly 
painful in the bimalleolar area.  The ankle joint was 
otherwise found to be stable. On right hip examination, there 
was no muscle wasting.  There was diffuse tenderness around 
the hip area.  The examiner noted that internal rotation of 
the right hip was to 40 degrees with discomfort, which was 
referred to the gluteal area indicating that the symptoms of 
the right hip were relevant to the spine rather than the hip 
joint. X-rays of the right hip showed no evidence of any 
significant degenerative disease.  Age related changes of the 
hip joint were present.  There was no evidence of gross 
osteoarthritis, avascular necrosis, or osteophyte.  

X-rays of the right ankle showed old avulsion tip of the 
bimalleolar area well-rounded ossicle indicating chronic 
strain with avulsion injury to the tip of the malleoli on 
both sides.  The ankle joint, itself, reportedly did not 
produce any evidence of significant degenerative disease.  
The ankle mortise was well maintained.  Chronic strain of the 
right ankle joint with avulsion fracture of the bimalleolar 
tip of the malleolar area well healed with residual ossicles 
in the area was diagnosed.  Normal hip joint examination was 
also reported as a diagnosis.

Analysis

A. Increased Ratings for the Right Ankle Disorder.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2004).

The lay statements describing the symptoms of the veteran's 
disabilities are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.
  
The RO has rated the veteran's right ankle disability under 
Diagnostic Code 5271.  This code provides for the evaluation 
of limitation of motion of the ankle.  Limited motion of the 
ankle will be rated as 20 percent disabling if marked and 10 
percent disabling if moderate. 38 C.F.R. Part 4, Code 5271.  
The 20 percent evaluation is the maximum evaluation available 
under Diagnostic Code 5271.  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2004).

A higher evaluation for the right ankle disability is 
potentially available under Diagnostic Code 5270 for 
ankylosis of the ankle.  Ankylosis of either ankle warrants a 
20 percent evaluation if the ankle is fixed in plantar 
flexion at an angle of less than 30 degrees.  A 30 percent 
evaluation requires that the ankle be fixed in plantar 
flexion at an angle between 30 degrees and 40 degrees or in 
dorsiflexion at an angle between 0 degrees and 10 degrees.  
38 C.F.R. Part 4, Code 5270.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  When a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and the examination(s) upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The first aspect of the claim to be determined is whether a 
rating in excess of 10 percent is warranted for the right 
ankle disorder prior to November 19, 2002.

In this regard the record prior to November 19, 2002 
establishes that the veteran's service-connected right ankle 
disorder on VA examinations as late as May 2002 indicate no 
more than moderate limitation in the veteran's range of 
motion of the right ankle.  

On the examination provided to the veteran in February 1996 , 
the veteran had full range of motion of the right ankle.  
While dorsiflexion of the right ankle was limited to 0 
degrees and 15 degrees on VA examinations in February 1996 
and May 2002, respectively, plantar flexion was full to 40 
degrees on both occasions.  Additionally, the veteran was 
found by his VA examiners to have no clear showing of right 
ankle instability an only a mild antalgic gait.  Pain and 
tenderness are shown to be the predominant right ankle 
symptomatology demonstrated on VA examinations prior to 
November 19, 2002.  

After reviewing the evidence, the Board finds that the degree 
of impairment resulting from the right ankle disorder prior 
to November 19, 2002, does not result in marked impairment.  
Thus, an increased evaluation, in excess of 10 percent, prior 
to November 19, 2002 is not warranted.

The next aspect of the claim to be determined is whether a 
rating in excess of 20 percent is warranted since November 
19, 2002.

In this case, the Board has reviewed the recent medical 
evidence of record but finds that this evidence does not 
present a basis for an evaluation in excess of 20 percent for 
the veteran's right ankle disability.  The Board observes 
that the veteran's most recent VA examinations in November 
2002 and June 2004 continued to indicate limitation in the 
veteran's range of motion of the right ankle essentially 
unchanged from that exhibited on earlier examinations.  
However instability of the right ankle joint was noted on the 
November 2002 examination as well as mild degenerative 
changes.  Such findings however do not equate to more than 
marked limitation in the veteran's range of motion of the 
right ankle.  The Board has also considered other 
symptomatology of the veteran's right ankle, to include 
evidence of arthritic changes and the VA examiner's finding 
of definite pain on motion, fatigue, weakness, lack of 
endurance and incoordination.  Notwithstanding these clinical 
and radiological findings, the criteria for an evaluation in 
excess of 20 percent for the right ankle disability under 
Diagnostic Code 5271 are not met.

Here VA examinations show no evidence of ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees.  (The criteria 
for a 30 percent evaluation under Diagnostic Code 5270).  The 
veteran is currently receiving the maximum schedular rating 
for limitation of motion short of actual ankylosis.  While 
the veteran experiences pain with movement to the degree that 
pain limits motion, that functional loss is fully recognized 
by the currently assigned evaluation.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (where the appellant is receiving 
the maximum disability rating based upon limitation of 
motion, a remand for consideration of functional loss due to 
pain is not warranted).  

Moreover, the Board notes that the objective evidence does 
not support the veteran's complaints of fatigability and lack 
of endurance, reported by the veteran's examiner on VA 
examination in June 2004, beyond that contemplated by the 
currently assigned rating and to a level that would at least 
more closely approximate the level of functional loss present 
with actual ankylosis.  The objective findings do not reveal 
significant weakness or incoordination.  Further, there is no 
documented history of recurrent ankle injuries due to 
weakness or incoordination.    

Since 20 percent is the maximum schedular evaluation 
available pursuant to Diagnostic Code 5271, the Board has 
considered increased evaluations under other applicable 
diagnostic codes, to include diagnostic Code 5270 but finds 
no basis for granting the benefit sought.  Further, the Board 
finds that the evidence of record does not present such an 
"exceptional or unusual" disability picture as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2004).  In 
this regard, there is no indication that the veteran's right 
ankle disorder has markedly interfered with earning capacity 
or employment status beyond that interference contemplated by 
the assigned evaluations or has necessitated frequent periods 
of hospitalization.  In the absence of such evidence, the 
Board finds that a remand for compliance with the procedures 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-339 (1996); Floyd v. Brown, 
9 Vet.App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board finds that an evaluation in excess of the 20 
percent rating for the right ankle disability since November 
19, 2002 is not warranted.  The evidence is not equipoise as 
to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102 (2004).

B.  Service connection for a Right Hip Disorder on a 
Secondary basis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).

Here it is contended by the veteran that he has a right hip 
disorder casually related to his service-connected right 
ankle disorder.  A grant of secondary service connection 
requires that evidence of record show that the disorder at 
issue began as a direct result of a service-connected 
disability, or that such condition was aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995). 

While the veteran is capable of providing evidence of 
symptomatology, as a layperson, he is not capable of opining 
on matters requiring medical knowledge. See Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).

The veteran's service medical records show no evidence of a 
right hip disability and it is not contended otherwise.  A 
February 1996 VA examination report citing 1995 x-rays 
revealed a diagnosis of degenerative joint disease of he 
right hip.  However, a second VA examination conducted later 
in February 1999 found no evidence of a right hip disability.  
VA X-rays of the veteran's right hip in June 2004were 
interpreted as showing no significant degenerative disease.  
Some age related changes were reported.  However, the 
examiner indicated that the right hip was normal.  Thus, 
without a current diagnosis of a right hip disorder, service 
connection is not warranted.  The evidence is not equipoise 
as to warrant application of the benefit of the doubt 
doctrine. 38 C.F.R. § 3.102 (2004).


ORDER


Increased evaluations for a right ankle disorder, rated 10 
percent disabling prior to November 19, 2002 and 20 percent 
disabling from November 19, 2002 are denied.

Service connection for a right hip disorder as secondary to a 
service-connected right ankle condition is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


